Citation Nr: 1527599	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  10-48 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to August 23, 2012, and in excess of 50 percent thereafter. 

2.  Entitlement to a total disability rating due to individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 



INTRODUCTION

The Veteran served on active duty from April 1959 to April 1962 and August 1970 to August 1986.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In an April 2009 decision, the RO granted service connection for PTSD and assigned an initial 30 percent disability rating.  The Veteran appealed.  In a March 2013 decision, the RO granted service connection for additional disabilities, increased the Veteran's disability rating for PTSD to 50 percent effective August 23, 2012, and denied entitlement to TDIU.  The Board notes that as of August 16, 2012, the Veteran had a schedular total disability rating. 


FINDINGS OF FACT

1.  Throughout the rating period, the Veteran's PTSD was manifested by depressed mood, anxiety, panic attacks, issues with anger and irritability chronic sleep impairment, suicidal ideation, and disturbances of motivation and mood; occupational and social impairment with deficiencies in most areas is shown during the rating period.

2.  The evidence shows that the Veteran's service-connected disabilities have precluded him from securing or following substantially gainful employment since January 25, 2009.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial disability rating of 70 percent, but no higher, for PTSD have been met for the entire rating period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for a TDIU have been met since January 25, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records and identified private treatment records have been obtained and associated with the record.  Although the Veteran indicated he received additional treatment from Dr. C., those records have not been obtained.  In an October 2010 letter, the RO requested the Veteran submit the records, or an authorization for the RO to obtain them, but the Veteran failed to respond.  The Board notes that the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As such a claimant must cooperate fully with VA's reasonable efforts to obtain private relevant records.  38 C.F.R. § 3.159(c)(1)(i).  The Board finds that VA has fulfilled its duty to assist in obtaining such records.

 The Veteran was also provided with VA examinations which, collectively, are adequate as the record was reviewed, the examiner reviewed the pertinent history, examined the Veteran, provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran was specifically examined to assess and then reassess the severity of this disability in question.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The records satisfy 38 C.F.R. § 3.326.
The regulations for mental disorders are found in 38 C.F.R. §§ 4.125-4.130.  The Board notes that psychiatric disabilities evaluated under Diagnostic Code 9411 are rated according to the General Rating Formula for Mental Disorders.  A 30 percent rating is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is provided for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

The Board further notes that a GAF rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  The Board notes that an examiner's classification of the level of psychiatric impairment, by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].

The Veteran has been assigned a 30 percent rating for PTSD prior to August 23, 2012, and then a 50 percent rating from that date.

In an October 2008 private behavior health evaluation, the Veteran complained of depression and anxiety problems associated with PTSD.  He stated that over the past two years, he noticed increasing symptoms of PTSD including personal hygiene suffering, declining in being able to remember and function normally as he has been in the past, increase in frequency and intensity of intrusive thoughts and flashbacks, strong suicidal ideation, terrible nightmares, and sleep disturbances.  Upon mental status examination, the examiner noted he was fully oriented.  The examiner indicated that he had a well-preserved general fund of information, but had impaired recent memory.  The examiner found no looseness of associations or mental confusion.  The Veteran denied hallucinations, delusions, ideas of reference, obsessions, and compulsions.  Speech was clear and not pressured, and affect was constricted.  The examiner noted that the Veteran was anxious, hyperalert, and having trouble sitting still has he fidgets with his hands.  His mood was depressed and he reported difficulty going to sleep.  The Veteran stated that he finds himself being real irritable and easy to get angry.  He claimed that he is hot during the day for no apparently reason, like he is having an anxiety attack.  He reported he is not very interested in doing much of anything.  He admits to having very strong suicidal ideations and credits his strong religious faith as the barrier keeping him from actually following through.  He reported that on occasion he has very aggressive feelings, like he wants to strike or kill something, but he cannot do this and this "wrestles his mind a lot."  At these times he wants to get away and be by himself.  The Veteran reported intrusive thoughts, flashbacks, and nightmares.  The examiner found that the Veteran's PTSD grossly interferes with his work, household chores and duties, relationship with family and friends, fun and leisure activities, sex life, general satisfaction with life, and overall level of function in "all" areas of his life.  The diagnosis was PTSD with an assigned GAF score of 45. 

During an April 2009 VA examination, the Veteran complained of sleep problems.  He reported difficulties getting to sleep and nightmares.  The examiner noted the Veteran has severe and persistent sleep problems without remissions.  The Veteran complained of anxiety and tension during the day.  He reported he is irritable and everything "gets on his nerves."  He asserted he has a lot of startle and hypervigilance.  He tries to keep to himself and avoid people.  He reported he does not like crowds or strangers.  He complained of lethargy, feeling unmotivated, and loss of interest.  He also complained of intrusive memories about Vietnam.  The examiner noted that he is very isolated and withdrawn.  He reported some suicidal thoughts off and on, and that from time to time the intrusive thoughts will lead to panic attacks.  The Veteran reported he sold real estate for years, and then became a real estate appraiser.  Now, he works part-time for his wife's real estate appraisal business.  

Upon mental status evaluation, the examiner noted the Veteran was neatly groomed and dressed, he behaved normally, and his attitude was pleasant, cooperative, and polite.  His speech was spontaneous and logical, and there was no evidence of pressure speech, flight of ideas, or loose associations.  His thought content showed no hallucinations, delusions, paranoia, or ideas of reference.  He was not homicidal or suicidal.  He had nightmares, intrusive memories, startle, hypervigilance, isolation, avoidance, and poor sleep.  He had depression, psychomotor retardation, anxiety, and occasional panic which are moderate to severe and persist without remission.  The examiner noted he has irritability, but his impulse control was good.  He was oriented, though his attention span was decreased "a little it."  His memory and judgement were good, and his insight was intact.  The diagnosis was PTSD with an assigned GAF score of 45.  The examiner noted that the Veteran is very isolated and withdrawn.  He does not get out much and he keeps to himself.  He does deal with his wife, who he says is very supportive.  Occupationally, the examiner noted that the Veteran has problems being around the public and co-workers.  He can deal with working with his wife.  He has decreased attention span and problems handling stress.  He has anxiety, depression, poor sleep, and irritability.  He has moderately severe work impairment. 

In an October 2010 statement, the Veteran reported that his suicidal ideations are increasing and it is a great struggle for him due to his religious beliefs.  

In an April 2012 statement, the Veteran reported his personal hygiene suffers and his ability to do any kind of work is severely decreased.  His ability to function on a daily basis has declined severely due to flashbacks and inability to think clearly.  He reported that he cannot get war related memories out of his mind.  

During an August 2012 fee-based examination, the examiner noted a diagnosis of PTSD and assigned a GAF score of 55.  The examiner specifically found the Veteran had occupational and social impairment with reduced reliability and productivity.  He reported he had 17 siblings, 6 of whom have passed away.  He only likes one of his brothers.  He reported he is on his third marriage for the past 12 years.  He also has two daughters, and four grandchildren.  He is close to his oldest daughter, but alienated from his youngest one.  Out of his four grandchildren, he is closest to his grandson.  Upon metal status examination, the examiner indicated that the Veteran was appropriate dressed and groomed.  He showed no signs of psychomotor agitation or retardation.  His mood was described as depressed, and his affect was restricted.  His speech was normal in tone, rate, and content.  His thoughts appeared organized and logical.  There was no evidence of psychosis.  He denied suicidal or homicidal ideas.  Concentration was normal and panic attacks were absent.  He was able to understand simple and complex commands and did not appear to be a threat to himself or others.  The Veteran endorsed symptoms of depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and suicidal ideation.   

During the examination, the Veteran reported that since he decreased his work load to almost complete retirement, he has had more time and has worsening PTSD symptoms.  He reported he is also more irritable than in the past.  Memories cause agitation and he has to isolate himself to calm down.  The examiner noted that in terms of functioning with sedentary and physical activities, the Veteran is limited physically due to trouble standing with his knees and his back.  Emotionally, he is struggling with forgetfulness on the job.  He stated that toward the end, when he was at the office, he would have to leave at times because he would be agitated and upset.  He was taking increasing amounts of time off.  He had given so much to his wife that he is actually no longer working.  The Veteran stated that his anxiety, need to be away from people, and difficulty concentrating prevent him from being able to handle any time of sedentary work.  The Veteran has almost no social or recreational outlets and has had difficulty interacting with family members including one of his own daughters.  He still is able to do some things around the house including cutting the grass and some minor household repairs.  He is able to get out of bed daily and shower every day, but has difficulty if he has to leave the house or interact with others.  

Based on all evidence of record, the Board finds that the Veteran is entitled to a disability rating of 70 percent for PTSD for the entire claims period.  The Veteran's symptoms most closely resemble occupational and social impairment, with deficiencies in most areas.  

The Board acknowledges the October 2008 private evaluation which found the Veteran's PTSD grossly interferes with his work, relationship with family and friends, fun and leisure activities, general satisfaction with life, and overall level of function in "all" areas of his life.  These symptoms are contemplated by 70 percent rating for occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  Moreover, the Veteran complained of problems with anger and irritability which may be an indication of impairment in judgment. 

However, at no time during the appeals process has the Veteran exhibited or complained of symptoms which indicate total occupational and social impairment.  The Veteran was oriented, and his thoughts were organized and logical and judgement was good throughout the appeal period.  Furthermore, the Veteran has demonstrated some social and occupational capacity as he has been married to his wife for over 12 years, and has a close relationship with one of his daughters.  Therefore, the Board finds a rating in excess of 70 percent is not warranted.

The Board is aware that the symptoms listed under the 100 percent evaluations are essentially examples of the type and degree of symptoms for that evaluation, and that the Veteran need not demonstrate those exact symptoms to warrant a 100 percent evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, the Board finds that the preponderance of the evidence, including the clinical findings, shows that the Veteran's PTSD symptoms more nearly approximate occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  The evidence does not support a finding of total occupational and social impairment.


VA must also consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in arriving at the determination above the Board has considered the statements of the Veteran and his family.  Although the Veteran is competent to describe his symptoms, and in affording those statements full credibility, they do not show that his occupational and social impairment has more closely approximate the schedular criteria for the next higher evaluation of 70 percent.

The Board has also considered whether staged ratings are appropriate based on any periods of increased or decreased symptomatology.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds that symptoms of the Veteran's PTSD have not undergone any significant increase or decrease so as to warrant a disability rating in excess of 70 percent at any time during the appeal period.  Accordingly, staged ratings are not warranted.

The Board has considered whether the claim should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  As discussed above, the demonstrated manifestations of the disabilities are contemplated by the schedular criteria.  Therefore, referral of the claim for extra-schedular consideration is not warranted.

In the case at hand, there is no objective evidence that the disability picture presented is exceptional or that schedular criteria are inadequate.  The symptoms which he experiences to include sleep impairment, occasional panic attacks, hypervigilance, anxiety, depressed mood, and decreased motivation are listed in the criteria for rating psychiatric disorders.  In this case, the Board finds there is no evidence of any unusual or exceptional circumstances that would take the Veteran's case outside the norm so as to warrant the assignment of an extraschedular rating.  While the Board notes that the Veteran complained that his PTSD has interfered with his employment, there is simply no objective evidence showing that the PTSD has resulted in marked interference with employment (i.e., beyond that contemplated in the assigned rating, which explicitly contemplates work impairment).  Consequently, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

In summary, the Board concludes that the evidence supports the claim for a disability rating of 70 percent during the entire appeals period, but no higher.  The Board has considered the benefit-of-the-doubt rule; however, since a preponderance of the evidence is against the Veteran's claim for an even higher rating, the benefit-of-the-doubt rule is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.

III. TDIU

Here, the Veteran's TDIU request has been raised on a derivative basis, as a part of his initial rating for PTSD, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran filed a formal request for entitlement to TDIU in March 2011.  At that time, the Veteran asserted he was unemployable due to his headaches, stress, back pain, and lethargy.  The Veteran reported he last worked full-time on January 25, 2009.  

A TDIU request is a desire for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).  In general, applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(a) (2014).  An effective date for such an increased rating or TDIU claim may date back as much as one year before the date of the formal application for increase if it is 'factually ascertainable that an increase in disability had occurred' within that timeframe.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125, 126 (1997).  Stated in other terms, the earliest date possible for a TDIU rating is one year prior to receipt of the claim.

VA law provides that a total rating for compensation may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 

Presently, the Veteran's service-connected disabilities are as follows: PTSD at 70 percent; right knee total arthroplasty rated 30 percent; degenerative joint disease of the right shoulder rated 30 percent from August 28, 2009; high frequency hearing loss rated 10 percent prior to August 20, 2012 and rated 30 percent thereafter; diabetes mellitus rated 20 percent from December 18, 2009; right upper extremity neuropathy rated 20 percent from December 18, 2009; left upper extremity neuropathy rated 20 percent from December 18, 2009; lumbar spine degenerative arthritis rated noncompensable prior to August 16, 2012 and rated 20 percent thereafter; right ankle post-ligamentous reconstruction rated 10 percent; tinnitus rated 10 percent from April 28, 2009; right lower extremity neuropathy rated 10 percent from December 28, 2009; left lower extremity neuropathy rated 10 percent from December 28, 2009; and erectile dysfunction and headaches rated noncompensable.  The Veteran also is in receipt of special monthly compensation under 38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(i) for loss of use of creative organ from April 28, 2009.

The Veteran has combined disability ratings throughout the claims period that meet the schedular criteria for TDIU. 

In consideration of the evidence of record, the Board finds that the Veteran's service-connected disabilities precluded him from securing and following a substantially gainful occupation, effective January 25, 2009 , the day the Veteran last worked full time, based on the assessment of the April and August 2009 VA examiners.  During the October 2008 examination, private examiner found that the Veteran's PTSD grossly interfered with his work.  During an April 2009 VA PTSD examination, the Veteran reported he was working part time for his wife.  The examiner noted he had moderately severe work impairment.  During an August 2009 joints examination, the examiner noted significant effects on employment due to his service-connected back, right knee, right shoulder, and right ankle disabilities.  Furthermore, in an August 2012 fee-based addendum opinion, the examiner found the Veteran was not totally disabled in both physical and sedentary environments, as the Veteran should be able to perform sedentary activities.  However, the August 2012 fee-based PTSD examiner noted that the Veteran claimed he was incapable of sedentary work due to his anxiety, need to be away from people, and difficulty concentrating.  The examiner went on to state that he is able to get out of bed daily and shower every day, but he has difficulty if he has to leave the house or interact with others.  The Board finds that the description of the August 2012 PTSD examiner indicates the Veteran is incapable of sedentary work. 

Accordingly, the Board finds entitlement to TDIU is not warranted prior to January 25, 2009, as the Veteran reported he was still working full-time prior to this date.  However, resolving all doubt in the Veteran's favor, entitlement to a TDIU is warranted from January 25, 2009.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

As noted above, the Veteran as a combined schedular rating of 100 percent.  The Court has held that the receipt of a 100 percent schedular rating for a service-connected disability does not necessarily render moot any pending claim for a TDIU.  Bradley v. Peake, 22 Vet. App. 280 (2008).  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley recognizes that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation.

The Bradley case, however, is distinguishable from the instant case.  In Bradley, the Court found that TDIU was warranted in addition to a schedular 100 percent evaluation where the TDIU had been granted for a disability other than the disability for which a 100 percent rating was in effect.  Under those circumstances, there was no 'duplicate counting of disabilities.'  Bradley, 22 Vet. App. at 293.  Here, to also award a separate TDIU rating in addition to the combined schedular 100 percent rating since August 16, 2012 based on the Veteran's combined service-connected disabilities would result in duplicate counting of the disabilities.

As the Veteran is already in receipt of a combined 100 percent schedular rating, the issue of entitlement to a TDIU for the period from the date of that rating is moot.  See Locklear v. Shinseki, 24 Vet. App. 311, 314, n. 2 (2011) (citing Herlehy v. Principi, 15 Vet. App. 33, 35 (2001)).  While VA has a duty to maximize a claimant's benefits, the Veteran is already in receipt of the maximum benefits available for that period.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).


ORDER

Entitlement to an initial 70 percent disability rating, no higher, for posttraumatic stress disorder (PTSD) is granted. 


Entitlement to a TDIU is granted, effective January 25, 2009, subject to the law and regulations governing the payment of monetary benefits.



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


